NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                       No. 20-3479
                       ___________

          KEROL RAYAN ONEIL TOMLINSON,
                                 Petitioner

                             v.

  ATTORNEY GENERAL UNITED STATES OF AMERICA
       ____________________________________

          On Petition for Review of an Order of the
               Board of Immigration Appeals
               (Agency No. A057-902-983)
           Immigration Judge: Matthew H. Watters
         ____________________________________

       Submitted Pursuant to Third Circuit LAR 34.1(a)
                   on September 27, 2021

Before: GREENAWAY, Jr., KRAUSE, and BIBAS, Circuit Judges

             (Opinion filed: December 1, 2021)
         ____________________________________
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM

    Kerol Rayan Oneil Tomlinson, a citizen of Jamaica, petitions for review of a decision

by the Board of Immigration Appeals (“BIA”) dismissing his appeal. For the reasons that

follow, we will deny the petition.

    Tomlinson entered the United States as a lawful permanent resident in 2005. In 2017,

he was convicted of driving under the influence of marijuana in violation of 75 Pa. Cons.

Stat. § 3802, and in 2018, he was convicted of simple assault in violation of 18 Pa. Cons.

Stat. § 2701(a)(3). Both offenses took place in Lehigh County, Pennsylvania. The Depart-

ment of Homeland Security subsequently charged Tomlinson with being removable for

having been convicted of a crime of violence that qualified as an aggravated felony as

defined in 8 U.S.C. § 1101(a)(43)(F), and for having been convicted of a controlled sub-

stance offense. Through counsel, Tomlinson challenged his removability on both grounds,

but the Immigration Judge (“IJ”) sustained the charges. Tomlinson did not apply for relief

from removal.

    Tomlinson appealed to the BIA. The BIA agreed with the IJ that Tomlinson’s simple

assault conviction constituted a crime of violence that qualified as an aggravated felony.

Based on that conclusion, the BIA determined that it need not address whether his 2017



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                            2
conviction qualified as a removable controlled substance offense. Tomlinson filed a timely

pro se petition for review in this Court.

   We have jurisdiction to review Tomlinson’s final order of removal pursuant to 8 U.S.C.

§ 1252(a)(1), although our jurisdiction is limited to review of constitutional claims and

questions of law because Tomlinson was found to be removable for having been convicted

of an aggravated felony. See 8 U.S.C. § 1252(a)(2)(C), (D); Papageorgiou v. Gonzales,

413 F.3d 356, 358 (3d Cir. 2005). We review questions of law de novo. See Yusupov v.

Att’y Gen. of the U.S., 518 F.3d 185, 197 (3d Cir. 2008).

   We conclude that the agency did not err in finding Tomlinson removable for having

been convicted of an aggravated felony. In Singh v. Gonzales, 432 F.3d 533, 540 (3d Cir.

2006), this Court held that a simple assault conviction under Tomlinson’s statute of con-

viction, § 2701(a)(3), is categorically a crime of violence under 18 U.S.C. § 16(a) and thus

is an aggravated felony for purposes of 8 U.S.C. § 1101(a)(43). Before the agency and this

Court, Tomlinson has sought to distinguish Singh, arguing that he was not convicted of an

aggravated felony because he engaged in “mutual combat” and that he was subject to a

reduced penalty under 18 Pa. Cons. Stat. § 2701(b)(1) as a result. See Appellant’s Br. at

ECF p. 2-4.

   The record contains no support for Tomlinson’s “mutual combat” theory of relief. Sec-

tion 2701(b)(1) reduces the grading of a § 2701(a)(3) offense from a second-degree misde-

meanor to a third-degree misdemeanor, but the records of Tomlinson’s conviction consist-

ently demonstrate that his offense was a second-degree misdemeanor. In any event,

§ 2701(b)(1) does not change the elements of a § 2701(a)(3) offense, only the grading of

                                             3
that offense. See Commonwealth v. Hodges, 193 A.3d 428, 434 (Pa. Super. Ct. 2018).

Because this Court has already concluded in Singh that the elements of § 2701(a)(3) cate-

gorically make it a crime of violence for purposes of § 16(a), the agency properly concluded

that Tomlinson was removable due to an aggravated felony conviction.1

    Accordingly, we will deny Tomlinson’s petition for review.




1
   Tomlinson also makes arguments about his 2017 conviction in his brief, but the BIA
ruled only on his aggravated felony conviction and did not reach that alternative ground
for removability. We review only the grounds decided by the BIA in its decision. See
Myrie v. Att’y Gen. of the U.S., 855 F.3d 509, 515 (3d Cir. 2017).
                                             4